Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 1 of 66 PageID# 1080
   Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 2 of 66 PageID# 1081




 t               Corresijjonbence to JJlicIjaEl PomsitEm
              EEgattting contmuEtJ tEfasfal to
              cotanttttiitatE toitt) anj»onE outsiitrE of
              bEnEfittariESf                   iHcCloub an
              mUalib anb I^Eta H ^^onEjS |iEr guarbian
              ag.   jsi? bEfEnbantsi. (Cxfjibit
              "iligpiP")
ti.           iilatrix jfmancial iJlotion for
              I^Etlaratorp 56lEliEf atcusiing ^ttornEp
              Harmon of unautbori^Eb pratticE of lato
              02.05.20X9.(€xt)ibit "CCCC")
III.          CorrESfponbEncE SfunE 26, 20X9
              rEgarbing Ca^E: X705034X9 Entlosiing
              (0rbEr from (§ualE^ama2>^EE ConsinXar
              Court attacbing HiEnsf to 3^ESiponbEnt£^.
              (Cxbibit "JfJfJf")
   Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 3 of 66 PageID# 1082




 lb.          (§uale HamasJ^ee J^ation CbibcncE of
              (J^obernment anb ^xiht documents: anb
              Jfeberal i^ulesi of Cbibente 902^elf-
              ^utljentication.(CxJiibit ##(§'')
 b.           ^tate Corporation CommisJgion
              Corresiponbenxe (Cxfiibit
bi.           IBepartment of 3K^etorbsiliB^otice of 3Beeb
              Cransffer to tKrusitee l^nfianna JflelbjS.
              (Cxfjibit "ra'O
bit.          JBotire of ^fieriff ^ale of ^Property 1361
              ^.46"J ^trert atfb jlfinaf J^otito ntaileb
              to 1361 a>. 46»^^treEt.(Cxfiibit "fff")
              Solicitation (ebibenceoipublisifieb
              befamation)(Cxljibit
IX.           Solicitation Hocal 3EecorbO Office.
              (Cxljibit'miL")
 X.           jflagotar CocrobJ^nalpsfiO.(Cxljibit
             "MMMl
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 4 of 66 PageID# 1083
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 5 of 66 PageID# 1084




 P 0 Box 7446                         *Qn/oi^ti^ cyAc &\i^tA ^tAc %yht//(^finotiA &e(^c
 (Philadelphia Territory,Pennsylvania                                                   C/01315 Walnut Street, Suite 320
 Commonwealth 19101]                                                                     Rhashea Lynn Harmon El, Esquire
 Phone: 401.343.0529                                                                              (Philadelphia Territory,
 Cell: 267.312.7322                                                                                       Pennsylvania
  Rhashca Lynn Harmon El, Esquire*                                                                Commonwealth,19107)
                                                                                                 United States of America

                                                   RLH Ma at Law
                                                   rlhtSflhmaatlaw.com
                                                    Fax: 1.888.696.0367



                                                        January 25,2019


 On Behalf:
 MAY EfMcCLOUD ESTATE
 C/0 VERA JONES Authorized Representative and LEGAL GUARDIAN
 1818 S. Atden Street
 Philadelphia,Pennsylvania 19143-S504

 To:
 SENT VIA EMAIL mbomstcing)Rmall.com
 andREGUUR MAIL:
.Attention: Michael Bomsteln^Esq.
 The land and Title Building,Suite 2126
 100S.Broad Street
 Philadelphia,Pennsylvania 19110

 AND


 SENT VIA EMAIL VnalmaOstradlcv.com 8i AstutzmanfPstradlev.com
 Attention: Vladimir Palma,Esquire
 2005 Market Street,Suite 2600
 Philadelphia,Pennsylvania 19103

                                            RE:              MATRIX FINANCIAL CORPORATION SERVICES VS.
                                                             MAY E. MCCLOUD ET Al
                                            DOCKET NO: 170503419




 Greetings Counselor:

 in correspondence dated, emailed and forwarded by USPS mail to counsel for Matrix Rnanciai Corporation counsel was
 Informed that RLH Ma'at Law & The Rights of Indigenous People's represents the Estate of May McCloud and Vera Lynn
 Jones in a limited scope regarding the above matter.

 In that correspondence, dated January 14,2019, RLH Ma'at Law & The Rights of Indigenous People's informed Counsel for
 Matrix Financial Corporation that:


 • NY.PA, NJ
                                                                                            Legal Balance and Order
 Authorized intornatlonotly
 "All Rights Rosorvod"
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 6 of 66 PageID# 1085




                                     "^n/bntng                    </k»                          •

                                                                               "-«-«         -—.wH^H              W.e.,„a
   All documenlj,correspondents In an attempt to ease the stresslul burden on Respondents shall be forwarded to:
                                        [Address]
                                        c/o RLH Ma'at Law et al
                                        1315 Walnut Street,Suite 320
                                        The Philadelphia Building
                                        Philadelphia,Pennsylvania 19107

                                        And/Or

                                        Email
                                        ieealdocsOrlhmaatiaw.com



  Not that It Is any of Plaintiffs' Counsel business, but Respondent Jones has been hospitalized and Is undergoing treatment
  for a health condition. RLH Ma'at Law & The Rights of Indigenous Peoples'represents Respondents.
  As Indigenous peoples it is our Autonomous right to receive and to be treated as ail other citizens and human beings. As
  officers of the United States subsidiary States,it is your duty as Counsel to follow all rules and regulations that govern your
  license and permission to practice law as Attorneys here In America.

  As Indicated on this letter head the living being, Rhashea Lynn Harmon El Is an Esquire. Regardless of where she may be
  licensed, as an Indigenous being because she has been retained by indigenous people, she has the full authority to
  represent the clients in this matter in whatever capacity they so choose.This Is not only a right bestowed Internationally or
  through laws applicable prior to colonizing codex and laws created, but also unalienable rights established through the U.S.
  Constitution as well as the Commonwealth of Pennsylvania Constitution (mentioned and applicable solely due to the
  Jurisdlctlonal venue Counsel has chosen to file this matter).

  Further, it has been brought to my attention that Counsel,subsequent January 14,2019 not only forwarded documents to
  1818 S. Alden Street, but also contacted Respondent Jones personally. Counsel In this matter has been NOTICED that
  Respondents are not to be contacted directly. As Tribal members of the Yamasee Mund Bareefan Clan, Respondents are
  represented by their Indigenous Attorney and Plaintiffs' Counsel is required to communicate directly with the Tribal
  Counsel regarding this matter.

 it is understood from Counsel Vladimir Palma's correspondence, dated January 18,2019 that Discovery was "Incomplete".
 I have been provided with this information and my firm is addressing this matter.


 Additionally, as per Counsel Vladimir Palma's correspondence, Counsel indicated within the body of said correspondence
 that said "deficiencies be cured no later than January 27,2019". As this matter concerns a public court matter,for which
 Respondents have consistently maintained that they have wrongfully been targeted and forced into said jurisdiction, it is
  not only the common practice within the judicial industry to not compute or enforce dales falling on a Saturday. Sunday or
 .holiday, but the Commonwealth has even seen to including within its codex of rules of civil procedure a specific rule
 •'ny,pa.nj
       '. '                                                                                         Legal Balance and Order
 Authorlzod Inlernatlonelly
 "Ail Rights Reserved"
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 7 of 66 PageID# 1086




                                                                MeK%///aeruw4              '
  addressing the computation of time;See:                                 '

 Pa.R.CP. Rule 203. Computation of Time.

                         "A.When any period of tfnic Is referred to in any rule, such period In nil
                       ciises, except us other%vise provided in subdivision 1) of this rule,

                       shnil be so conipulcd as to exclude the first and include the last dny of such
                       period. Whenever the lust day of any such period shall fall on .Saturday or
                       Sunday, or on any day made a legal holiday by the laws of this
                       Commonwealth or of the United States, such day shall be omitted from the
                       computation.**

   Etseq.

  I am certain that Plaintiff's Counsel In this matter are not above the law merely because Counsel possesses the title
 "Esquire". If I am incorrect, I welcome ail constructive corrections.

 As a friendly reminder, in ail capacities and dealings with the Courts, Indigenous Peoples are friends of the Court and act
 without malice or intent to cause harm or injury to any United States Gtizen. Therefore,should Counsel continue to violate
 any rules or laws as mentioned in documents produced to Counsel, RLH Ma'at Law & The Rights of Indigenous Peoples will
 report Counsel.

 Therefore, as per my client's rights, in accordance with the Rules of Discovery, should your accusations of "deficiencies" be
 valid, you will receive the cure for such deficiencies by January 31,2019 since Respondents did not receive notice of such
 "defect" until approximately January 23,2019 by Certified Mali.

 Again, do not contact my Indigenous clients directly. As mentioned in my previous correspondence, we are bestowed
 with the authority to discuss all matters with you as we wrould with full representation. We are Counsel for Respondents.
 For your reference and according to your rules of professional conduct see:

                       "Rule 4.2. Communication witlt Person Represented by Counsel.

                        in representing a client, a luwwr slutll not communicate about the subject ofthe
                       representation with a person the lawyer knows to be represented by another
                       lawyer in the matter. unie.ss the lawyer has the consent ofthe other lawyer or is
                       authorized to do so by law or a court order.
                         Comment:

                          (1) This Rule contributes to the proper functianiui: of the liisal .system by
                       protecting a person who has chosen to be represented by a lawyer in a matter
                       avain.st possible overreaching by other lawyers who ore participating in the
                       matter, interference by tho.se lawyers with the client-lawyer relationship and the
                         uneounselled disclosure ofinformation relating to the representation.

                          (2) This Rule applies to annnmnications with any person who is represented by
                         counsel concerning the matter to which the communieation relates.
   NY,PA,NJ                                                                                       Legal Balance and Ordw
  Authorlzod'Intomatlonolly
  "AlfRights Rosorvod"
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 8 of 66 PageID# 1087




                        (J)The Rule applies ewn ihough the represented person initiates or consents to
                       the communication, A lawyer must immediately terminate communication with a
                       person if, after commencinii communication, the lawyer leanix that the person is
                       one with whom communication is not permitted hy this Rule.

                         (4) This Rule does not prohibit communication with a represented person, or an
                        employee or agent of such a person, concerning matters outside the
                       representation. For e.xample. the existence of a controxvr.\v between a
                       government agency and a private party, or between two organizatums. does not
                       prohibit a lawyerfor eitherfrom communicating with nonlawyer representaiiws
                       of the other regarding a separate matter. S'or does this Rule preclude
                       communication with a repre.sentcd person who is seeking advicefrom a lawyer
                       who is not otherwise representing a client in the matter. A lawyer may not make a
                       communication prohibited by this Rtde through the acts of another. See Rule
                       8.4(a). Parties to a matter may communicate directly with each other, and a
                       lawyer b not prohibitedfrom advising a client concerning a communication that
                       the client is legally entitled to make. Abo. a lawyer having independetu
                       jiustification or legal nufhorizntionfor communicating with a repre.sented person
                        is pennittcd to do.so.

                         (5)CommunicatiotLS authorized by law may include commtmicntious by a
                       lawyer on behalfofa client who is exercising a constitutional or other legal right
                       to commtmicate with the gowrnment. Communications authorized by law may
                       also inclttde constitutionally permissible investigative acthities of lawyers
                       representing governmental entities, directly or through investigative agents, prior
                       to the commencement of criminal or chil enforcement proeeedings. When
                       communicating with the accused in a criminal matter, a government lawyer must
                       comply with this Rule in addition to honoring the constitutional rights of the
                       accused. The fact that a commtinication does not violate a state or federal
                       constitutional right is iusufticient to istablbh that the communication is
                       permissible under this Rule.

                         (6)A lawyer who is uncertain whether a cotnmunication with a represented
                        person is pennissihle may seek a court order. .•! lawyer may also seek a court
                        order in e.xceptional circumstances to authoiize a communication that would
                        otherwise be prohibited by this Ride,for example, where communication with a
                        person represented by counsel is nece.ssary to axoid rea.sonably certain injttry.
                          (7)In the case of a repre.sented organization, this Rule prohibits
                        communications with a coustituent ofthe organization who supervbes. directs or
                        regularly consults with the organization's Itiwyer concerning the matter or has
                        anthoritv to obligate the organization with respect to the matter or whose act or
                        omission in connection with the matter may be imputed to the organization for
                         purposes ofcivil or criminal liability, rousent ofthe organization's hnvyer is not
                         required for communication with a former coustituent. If a constituent of the
                         organization is repre.sented in the matter by his or her own couusel. the consent
                         by that counsel to a communication will be sufficientfor purposes of this Rule.
  - NY/PA.NJ                                                                                     Legal BalancoandOrdo^
  Authorlzod IntornationDliy
  "AH RIghIo Rooecyod"
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 9 of 66 PageID# 1088




                                   0ft/un>ftu/ %JA<* &U(fA/tS     Aif t^^/A^r/tw/d           "
                       C omjHtre Rule S.d^). In comniunivnting with n current orformer constituent ofan
                       ffrttanization, a lawyer nnist not use methods ofohiaining evidence that violate
                       the legal rights ofthe organization. See Rule 4.4.

                        (H) The prohihitinn on communications with a represented person only applies
                       in circumstances where the lawyer knows that the person is infact repre.sented in
                       the matter to he disciLssed. This means that the lawyer has actual knowledge of
                       thefact ofthe representation: hut.such actual knowledge may he inferredfrom the
                       circumsiance.s. See Rule 1.0(1). Thus, the hwyer cannot evade the retptirement of
                       obtaining the consent ofcounsel hy closing eyes to the ohxious.

                        (9)In the ewni the person with whom the lawyer communicates is not known to
                       he represented hy cttunsel in the matter, the lawyer's communications are subject
                      to Rule 4.J."



Thank you for your attention to this matter.

                                                                            Most Sincerely and in Honor,

                                                                            Without Prejudice U.C.C. 1-308




                                                                              Tr4A;frtHJSrm6rfEI®>ftq.
                                                                            'rhrdte Attorney and TrusteCjgtjrf^Ma'at Law
                                                                            and the Rights of the li^eliourpetmles-and the
                                                                            Authorized Represratdtlve and Ownor for
                                                                            Rhashea Lynn Harmon Foreign Trust

                                                                            -All Rights Reserved-          , _
cc:

File
Ms.Vera Lynn Jones

Enclosures.
                                                                                                                              /




"NVrPA.NJ.
                                                                                                    Legal Balance and Order
Authorlzyd InUsrnotionally
"Ail Rightd-Rosorvod"
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 10 of 66 PageID# 1089




                                /1 -'    ,' 'f>•
         - . V t' ,      •   ,,''\,'f      -
               .\        '                     "1.        '   ■   ;
     -    -     '                               ''
 ■                           n-SS??fSi5^^            :   v;                                                      :•




                                                                              , •:- X   ->.

                                                                                          I   ^
                                                                                                  *
                                                                                                      iil
                                                                      ':yrj
                                                                                                      '''•'; •"#'1
                                                                                                       .V'--y5|
                                                                              tVx!*                       / N I'f




                                  4'
                                . -• X     .'A
                    r^
                                .-u;.- ;v;-At:
          Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 11 of 66 PageID# 1090




i;   V:
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 12 of 66 PageID# 1091
                                  FILED
                              05 FEB 2019 05:46 pm
                            Ci^Adminlslialion
                             E. MASCUILLI




 matrix financial services corp..                   : COURT OF COMMON PLEAS
                                      Plaintiff
                                                    : PfflLADELPHIA COUNTY
        V.

                                                    : CIVIL ACTION-LAW
 MAY E.McCLOUD,ET AL.,
                                     Defendants    : MAY TERM,2017

                                                   : 03419


                                            ORDER

          AND NOW, this          day of Fehtuaty, 2018,15)011 consideration of attorney
Michael S. Bomstein's Motion for Declaratory ReUef and any responses thereto, it is
ORDERED and DECREED that said Motion shall be and hereby is GRANTED. Finding that
attorney Rhashea Lynn Harmon, Attorney LD. No. 312859, is engaged in the unauthorized
practice of law, until firrther order of Court, Bomstein is hereby ertcused fiom serving, and
duected not to serve,any papers in diis action tipon attorney Harmon.

                                                   BY THE COURT:




                                                                              J.




                                                                                     Case ID: 170503419
                                                                                   Control No.: 19020924
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 13 of 66 PageID# 1092




  PINNOLA &BOMSTEIN,ATTORNEYS AT LAW
  BY:Michael S.Bomstein,Esq.
  Attorney ID.No.21328
                                                       Attorney for Plaintiff
  Suite 2126 land Title Building
  100 Soutli broad Street
 Philadelphia,PA 19110
 Tel.:(215)592-8383


 MATRIX FINANCIAL SERVICES CORP.,                     ; COURT OF COMMON PLEAS
                                       Plaintifr
                                                      : PHILADELPHIA COUNTY
        V.


                                                      : CrVILACTION-LAW
 MAY E.McCLOUD,ET AL.,
                                       Defendants : MAY TERM,2017

                                                     : 03419



                   COtJNSEL>S MOTION FOR DECLARATORY

TO THE HONORABLE JUDGES OF THE SAID COURT:

        Michael S.Bernstein,co-counsel for plaintiffin the above-captioned action, hereby
moves for declaratory reliefregarding his responsibilities to defendants Jones and McCloud,and
in support hereofavers as follows:

        1. Defendants Jones and McCloud are proceeding pro se in tliig action.
       2. Recently movant has received correspondence from attorney Rhashea Lynn Hannon,
directing movant to send all papers in this action to her. Two such letters are attached hereto as
Exhibits"A," and'TB."

       3. Harmon has not entered her appearance ofrecord.
       4. Harmon is under admimstrative suspension from the Pennsylvania Supreme Court
Discilpinary board and is not currently authorized to practice law in Penn^lvania,(Copy of
printout from Disdplinary Board website attached hereto as Exhibit"C.").



                                                                                            Case ID: 170503419
                                                                                         Control No.: 19020924
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 14 of 66 PageID# 1093




         5. Movantdoesnotwishtoaidorabet Ms.Hannon in the aiBuftorized practice oflaw.
         6. Atdie same time,movant does not wish to M to iit properly as an officer ofhis
 Court

         7. Movant is prqiared to act in accordance with this Court's direction         the
 circumstances.

         8. This Court has the authority to enter declaratory reliefas well as the authority to
control the practice oflawyers who ^ear before this tribunal.
        WHEREFORE,movant hereby prays this Honorable Court enter an Order declaring his
obligations with reqjectto service ofpapers upon defendants for the duration ofthis Htigation.

                                              PINNOLA & BOMSTEIN

                                              /s/h/fichael S. Bomstein
                                              NEcbael S. Bomstein,Esq.
                                              Attorney ID.No.21328
                                              Em^:mbomstein@gmail.com
                                              100 South Broad Street, Suite 2126
                                              Philadelphia,PA 19110
                                              Tel.:(215)592-8383

                                              Co-Counsel for Plaintiff

Dated: February 5,2019




                                                                                              Case ID: 170503419
                                                                                         Control No.: 19020924
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 15 of 66 PageID# 1094




  PINNOLA Sc BOMSTEIN,ATTORNEYS AT LAW
  BY:Michael S.Bomstein,Esq.
  Attorney LD.No.21328
                                                      Attorney for Plaintiff
 Sinte 2126 land Title Building
 100 South broad Street
 Philadelphia,PA 19110
 Tel:(215)592-8383


 MATRIX FINANCIAL SERVICES CORP..                       COURT OF COMMON PLEAS
                                       Plaintiff
                                                       PHILADELPHIA COUNTY

                                                        CIVIL ACTION - LAW
 MAY E.McCLOUD,ET AL.,
                                       Defendants      MAY TERM,2017

                                                     : 03419

                         MEMORANDUM OF LAW IN SUPPORT OF
                   COUNSEL'S MOTION FOR DECLARATORY OTT TFir

L Matter Before the Court

         Plaintiffs Motion for Declaratory Relief
n. Issue Presented

       Whether the the Court should enter an order declaring attorney Bernstein's
obligations with regard to service ofpapers in this action vtpon defendants.
         Suggested Answer: Yes
m. operative Facts

         The averments in plaintiffs within Motion are hereby incorporated by reference thereto.
IV. Argument

         Movantis a licensed member ofthe bar whose conduct is constrained by rules of
statewide plication,including fee Rules ofProfessional Conduct Rule 5.5 prohibits fee
unauthorized practice oflaw. 5.5(a)also prohibits assisting another in fee unauthorized practice
oflaw.




                                                                                          Case ID: 170503419
                                                                                      Control No.: 19020924
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 16 of 66 PageID# 1095




         It is clear tbat attorney Rhashea Lyna Harmon is practicing law in defiance ofher
 administrative suspension. Movant Bomstein has no wish to fecUitate that practice or be deemed
 to have assisted her in doing so. Atthe same time,Bomstein does not wish to act improperly by
 felling to serve defendants as     might otherwise wish.

        Declaratory reliefis afforded to persons under the Pennsylvania Declaratory Judgments
 Act,42 Pa.C.S. §§ 7531-7541 ("the Act"). Under § 7532,"Courts ofrecord, within their

 respectivejurisdictions, shall have power to declare rights, status,and other legal relations
 whether or not fiirther reliefis or could be claimed.." This Court also has the discretion to

 regulate the conduct ofcounsel appearing before it

        In light ofthe foregoing, movant asks this Honorable Court to make a determination of

 his professional obligations towards defendants.

 V, ReUef

        In light ofthe foregoing, movant prays this Honorable Court enter his proposed Order.
                                              Re^ectfuUy submitted,

                                              PINNOLA & BOMSTEIN

                                              /s/}4ichael S. Bomstein
                                              Michael S.Bomstein,Esq.
                                              Attorney jfor Plaintiff


Dated: February 5,2019




                                                                                            Case ID: 170503419
                                                                                         Control No.: 19020924
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 17 of 66 PageID# 1096




                                         VERIFICATION
         Michael S. Bomstein,states that he is attorney for the Plaintiffand that the fects set forth
 in the foregoing Motion are true and correct to the best ofhis knowledge,infnrmaH«n and belief,
 and that this statemait is made subject to the penalties of 18 Pa. C.S.A.4904 relating to unsworn
 i^sificatioii to authorities.


                                              /s/MichaelS. Bomstein
                                              Michael S.Bomstein




 Dated: February 5,2019




                                                                                           CaselD: 170503419
                                                                                        Control No.: 19020924
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 18 of 66 PageID# 1097




                                 CERTmCATE OF SFStMCF.

        I hereby certify that I did serve or wiU serve a true and correct copy ofthe within motion
 upon aU parties ofrecord as follows. Service upon counsel ofrecord was or will be via die
 Court's electronic filing system. May E. McCloud and Vera L.Jones have been or will be sent
 copies by United States Mail,first class postage prepaid,to 1818 South Alden Street,
 Philadelphia,PA 19143. Ibis motion has been or will be served upon attorn^ Rhashea Lyim
 Harmon at her office ofrecord by maiing same to P.O.Box 7446,Phialdelphia,PA 19101.


                                            /s MichaelS. Bomstein
                                             Michael S.Bomstein


Dated: February 5,2019




                                                                                         Case ID: 170503419
                                                                                      Control No.: 19020924
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 19 of 66 PageID# 1098




  P.O.Box 7446
  (Philadelphia Tenitory,Pennsylvania                                                     C/01315 Walnut Street;Suite 320
  Commonwealth 19101]                                                                      Rhashea Lynn Harmon El,Esquofe
  Phone: 401343.0529
                                                                                                    P^hiiadelphla Territory,
  Cefl:267312.7322
                                                                                                               Pennsylvania
  Rhashea Lynn Harmon B,Esquire*                                                                    commonwealth,19107]
                                                                                                   United States ofAmerica

                                                   RLH Ma'at Law
                                                   rlhOrihmaatlaw.com
                                                    Fax:1.888.696.(B67


                                                     January 14,2019


  OnBehaH:
  RAAY E McCLOUD ESTATE
  C/OVERA JONES Authorized Representative and LEGAL GUARDIAN
  1818S.Alden Street
  Phlladdplda,Pennsylvania 19143-5504

  To:
  SENT VIA EMAIL mhomsteingremailcom
  and REGULAR MAIL
  Attention: Michael Bomst^,Esq.
  The Und and Title Buadlns,SuHe2126
  100S.Broad Street
  Philadelphia,Pmns^vania 19110

  AND


  SENT VIA EMAIL Vpalmag>stradlev.com &Astutoemang)stradIev.com
  Attention: Vladimir Pabna,Esquire
  2005 MarketStreet,Suite 2600
  Philadelphia,Pomsylvanla 19103

                                            RE:           MATRIX RNANOAL CORPORATION SERVICES VS.
                                                          MAYE. MCCLOUD ETAL
                                            DOCKET NO: 170503419



  Greetings:

  This correspondence is to inform you that RLH Ma'at law &The Rights ofIndigenous Peoplel's representsthe Estate of May
  McCIoud and Vera Lynn Jones in a limited scope regarding the ^)ove matter.
                %•



  The Indigenous firm has been retained to assist in the above matter as well as to assist in the matter concerning the
  Petition to Quiet Title.




 •NY,PA.NJ
                                                                                             Legal Balance and Order
  Authorized bitematlonaliy
  ^AO Rights Resofvad*




                                                                                                           Case ID: 170503419
                                                                                                       Control No.: 19020924
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 20 of 66 PageID# 1099




                                          documents from Counsel representing Plaintiffs in the above matter, which are
  forwarded and mailed to either Vera LJonesand/or May E Modoud.
  All documents,correspondents in an attemptto ease the stressful burden on Respondentsshall beforwarded to:
                                        [Address]
                                        c/o RUi Ma'at Law eta!
                                        1315 walnutStreet.Suite 320
                                        The Phlfaddphhi Building
                                        Philadelphiair Pennsyfvania 19107

                                        And/Or

                                        Emafl
                                        !cgaldocsg)rlhmaatlaw.com



  In an effortto reduce anyfurther delay in responses etcetera in this matter,the following documents:

     a) Respondents'Response to Plalntiffis' Requestsfor Production of Documents;
     b) Respondents'Preitminery Objections to Plaintiffs Petition to Quiet TWe filed December 10,2018;
     c) Respondents' First Discovery Request Interrogatories and Request For Production of Documents Directed to
         Plaintiffs,

 shall be forwarded to each counsels'email of record on January 14,2019 and subsequentlyforwarded by regular mail.

 Additionally,let this correspondence reflect Notice ofIntentto file a Motion to Extend Discovery as well.Should counsel of
 record agree or dlsa^eeto the extension please aiMse.

 It is our Intention to assist Defeiufants In this matter and to alleviate much ofthe l^al procedural requirements while also
 acting as an advisor to Respondents.

 Addhlonafly,within the limited scope ofour representadon we are bestowed with the authority to discuss ail matters with
 you as we would with full representadon.




 •MY.PA,NJ
                                                                                                 Legal Balance and Order
 Authorized Internationally
 "All Rights Reservoff*




                                                                                                                Case ID: 170503419
                                                                                                            Control No.: 19020924
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 21 of 66 PageID# 1100




  Thank you for your attention to this matter.

                                                  MostSncerely and fn Honor,

                                                 Without Prejudice U.CC 1-^08




                                                                         '/Esq.
                                                                 ''and Trustee of RLH Ma'at Law
                                                 ahd the lOgh^fthe Indigenous Peoples and the
                                                 Authorizbd-R^resentative and Ownerfor
                                                 Rhashea Lynn Harmon Foreign Trust

                                                 -All Rights Reserved-
  cc

  File
  Ms.Vera Lynn Jones

  Enclosures.




 •NY,PA,NJ
                                                                         Legal Balance and Order
 Authorized Intomatlonally
 "AD Rights Rosorvocf*




                                                                                      Case ID: 170503419
                                                                                   Control No.: 19020924
            RLH Wat Law & The Rights of Indigenous.Peoples
            R. Lynn Harmon El, Esq.     .                                            PA isb
            C/O P.(rB05C^446
        r   Philadelphia Territory, PA [191^]-dafacto                   35^:3029 •pJJliS'l .




                                               i9i.io$ip2^ COT?   I!''«l'hiilMl(<i'iM«PB'«i'il'i'iJi'H


n
o
S n
2. a
'3
                                                                                                         Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 22 of 66 PageID# 1101




vo o
O
to o
o w
vo
to —
   VO
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 23 of 66 PageID# 1102




   P.O.Box 7446
  [Philadelphia Tenitory,Pennsylvania                                                    cyo 1315 Walnut Street;Suite 320
  Commonwealth 19101]                                                                     Rhashea Lynn Harmon El,Esquire
   Phone: 401343.0529
   cell:267312.7322
                                                                                                   [Philadelphia Territory,
                                                                                                              Pennsylvania
   Rhashea Lynn Harmon El,Esquire*                                                                 Commonwealth,19107]
                                                                                                   United States of America
                                                        RLH Ma'atLaw
                                                    rih(a>rihmaatlaw.ccm
                                                        Fax:1.888.696.0367


                                                         January 25,2019


  On Behalf:
  MAY E McOOUO ESTATE
  CiO VERA JONES Authoriied Representative and LE6AL GUARDIAN
  1818S.AUen Street
  Philadelphia,Pennsylvania 19143-5504

  To:
  SENT VIA EMAIL mbomsteIn@gmail.gnm
  andREGUlARIMAIl:

  Theimd^^i
  100S.Broad Strert
  Philadelphia,Pennsylvania 19110

  AND


  SENT VIA EMAIL VoalmalPstraiHev.coim & AstutananOfitradlev.gom
  Attention: Vladimir Palma# Esquire
 2005 MarketStreet;Suite 2600
 Philadelphia,Pennsylvania 19103

                                            RE:              MATRIX FINANaAL CORPORATION SERVICES VS.
                                                             MAYLMCaOUDETAl
                                            DOCKET NO: 170S03419



 Greetings Counselor

 In rarre^ondence dated,emailed and forwarded by USPS mall to counsel for Matrix Financial Corporation counsel was
 Informed that RW MaTat law & The Rtglits of Indigenous People's representsthe Estate of May Mcaoud and Vera Lynn
 Jones in a limited scope regarding the above matter.

 In that correspondence, dated January 14,2019, RLH Ma'at Law & The Rights of Indigenous People's Informed Counsel for
 Matrix RnancIalCOrporation that*


 *Ny,PA,Nj
                                                                                           Ijogai Balance and Order
 Authorized Internationally
 "All Rights Reserved"




                                                                                                          Case ID: 170503419
                                                                                                      Control No.: 19020924
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 24 of 66 PageID# 1103




   the firm will accept all documents from Cdunsel representing Plaintiffs In the above matter, which are forwarded and
   mailed to either Vera LJones and/or May EMcOoud.

   All documents,correspondents In an attemptto ease the stressful burden on Respondents shall be forwarxled to:

                                        [Address]
                                        c/o RlH Ma'at Lawetal
                                        1315 WalnutStreetStdte 320
                                        The Philadelphia Bidt<Dng
                                        Philadelphia,Pennsyluanla 19107

                                        And/Or

                                        Eroaa
                                        leealdocsOrihmaatlaw.com



  Not that It Is any of Plaintiffs' Counsel business, but Respondent Jones has been hospltaroed and Is undergoing treatment
  for a health condition. RLH Ma'at Law & The Rights of Indigenous Peoples'represents Respondents.
  As Indigenous peoples It Is our Autonomous right to receive and to be treated as all other citizens and human beings. As
  officers ofthe United States subsidiary States, It Is your duty as Counsel to follow all rules and regulations that govern your
  license and permission to practice law as Attorneys here in America.

  As indicated on this letter head the living being, Rhashea Lynn Harmon El is an Esquire. Regardless of where she may be
  licensed, as an Indigenous being because she has been retained by indigenous people, she has the full authority to
  representthe clients in this matter in whatever capacity theyso choose.This Is not only a right bestowed internationally or
  through laws applicable prior to colonblng codex and laws created, but also unallenable rights established through the U.S.
  tonsdtutlon as well as the Commonwealth of Pennsylvania constitution (mentioned and applicable solely due to the
  Jurisdicthnot venue Counsel has chosen to file this matter).

  Further, It has been brought to my attention that Counsel,subsequent January 14,2019 not onlyforwarded documents to
  1818 S. Alden Street, but also contacted Respondent Jones personally. Counsel In this matter has been NOTICED that
  Respondents are not to be contacted directly. As Tribal members of the Yamasee Mund Bareefan Qan, Respondents are
  represerrted by their Indigenous Attorney and Plaintiffs' counsel Is required to communicate directly with the Tribal
  counsel regarding this matter.

  it is understood from Counsel Vladimir Palma's correspondence, dated January 18,2019 that Discovery was Incomplete".
  1 have been provided with this information and my firm is addressing this matter.

 Additiohally,as per Counsel Vladimir Palma's correspondence.Counsel Indicated within the body ofsaid correspondence
  thatsaid d^dendes be cured no laterthan January 27,2019".As this matter concerns a public court matter,for which
  Respondents have consistently maintained thatthey have wrongfully been targeted and forced Into said Jurisdiction,It is
  not onlythe common practice within the Judldal industry to not compute or enforce dates fatting on a Saturday,Sunday or
 -hoBday,butthe Commonwealth has even seen to Indudlng within its codex of rules ofdvll procedure a specific rule
          Ki;'
                                                                                                   Ugal Balance and Onter
 "AO Rigtits Rasefverr
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 25 of 66 PageID# 1104




   addressing the computation oftime;See:

  ftiJLCP. Rule 203.Computation ofTime.

                         **A.When any period of time is referred to in any rule, such period in all
                         cases,except as otbarfrise provided in snbdivision B ofthb mle,

                        Shan be so compated as to exdode the first and indnde flte last day ofsncb
                        period. Wfaenevor tbe last day of aqy sncb period shaU fidl on Saturday or
                        Snnday, or on any day made a legal boHday by tbe laws of this
                        Conunonweahfa or of the United States, sneb day sbaH be omitted from the
                        computation.*'

    Etseq,

   \ am certain that Plaintiffs Counsel in this matter are not above the law merely because Counsd possesses the title
  "Esquire".If I am Incorrect; I welcome all constructive corrections.

  As a friendly reminder. In all capacities and dealings with the Courts, Indigenous Peoples are friends of the COurt and act
  without malice or Intent to cause harm or Injuryto any United States Citizen.Therefore,should Counsel continue to violate
  any rules or laws as mentioned In documents produced to Counsel,RIH Ma'at law &The Rights of Indigenous Peoples will
  report Counsel.

  Therefore,as per my dlertfs rights.In accordance with the Rules of Disawery,should your accusations of "deficiencies" be
  valid, you virtll receive the cure for such defrdetdes by January 31,201S since Respondents did not receive notice of such
  "defect" until approximatelyJanuary23,2019 by Certified Man.

  Again, do not contact my indigenous dients directly. As mentioned In my previous correspondence, we are bestowed
  with the authority to discuss all matters with you as we would with full representation. We are Counsel for Respondents.
  for your reference and according to your rules of professional conductsee:


                       "Rale 42. Communication with Person R^resentedby CounseL
                        In rqtresenting a cttent, a lawyershall not communicate about the subject ofthe
                       representation with a person the lawyer knows to be represented by another
                       lawyer in the matter, unless the lawyer has the consent ofthe other lawyer or is
                       authorized to do sohy law ora court order.
                       Comment:

                        (1)This Rule contributes to Ae proper Jtotctiotdng of the legal s^tem by
                       protecting a person who has chosen to be represented by a lawyer in a matter
                       against possible overreaching by other lav^ers who are partle^atmg in the
                       matter, interference by those lawyers with the client-lawyer relationsh^ and the
                       uncounselled disclosure ofirformation relatirtg to the r^resentation.
                        (2)This Rule appUes to commwdeations wiA anyperson who is represented by
                       couttsel concerning the matter to which the communication relates.
•^nyTpa,NJ
 Ltiri»dinl.matlo«..ly
 "All Rfgltia.RGSorvotf'
                                                                                                teaal Balance and Or^j
                                                                                                                     .(yJ'

                                                                                                                     •••
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 26 of 66 PageID# 1105




                            Q)The Rule tg^Ues even thou^ the npresentedperson initiates or consents to
                          the communication, A lawyer must immediateiy terminate communication with a
                          person if, t^er commencing communication, the lawyer learns that the person is
                          onewith whom communication is notpermitted by this Rule.
                           (4) This Ride does notproMbU communication with a representedperson, or an
                          employee or agent of sudt a person, concerning matters outside die
                          rgrresentation. For example, the existence of a controversy between a
                          gpvermnent agency and a private party, or between two organizations, does not
                          prohibit a lawyerfor eitherfrom communicattng with nonlawyer representatives
                          of die other regarding a separate matter. Nor does this Rule preclude
                          communicaUon with a represented person who Is seeidng advicefiom a lawyer
                          who is Mttotherwise rqoresenting a clientin the matter. A lawyer may not make a
                          commumattion prohibited by this Rule through the acts of another. See Rule
                          8.4(a). Parties to a matter may conmurdcate directly with eadt odter, and a
                          lawyer is notprohibttedfrom advisiTig a client concerning a communication that
                         the client is legally entided to make. Also, a lawyer having independent
                         Jusdfication or legaX audiorizationfor communicating wiih a represented person
                          ispemdtted to doso.

                          (5)Communlcattons authorized by law may include communications by a
                         lawyer on behalfofa client who is exerdsing a constitutionalor other legal rigftt
                         to communicate widt dte government Communications authorized by law may
                         abo include consdtutionaUy permissible investigadve activities of lawyers
                         representinggovernmental entities, directly or throt^ investigative agents,prior
                         to the commencement of criminal or cMl erforcement proceedings. When
                         communicating with the accused in a criminal matter, a government lawyer must
                         comply with this Rule in addition to honoring the constitutional ri^tts of the
                         accused. The fact that a communication does not violate a state or federal
                         constitutional ri^t is instffkiettt to establish diat the communication is
                         permissible under this Rule.

                          (6)A lawyer who is uncertain whether a communication wUh a represented
                         person is permissible may seek a court order. A lawyer may also seek a eotoi
                         order in exceptional dreumstances to authorize a communication that would
                         otherwise be prohibited by titis Rule,for example, where eommwtication -with a
                         person represented bycounsel is necessary to avoid reasonably certain iitfury.
                          (7)In the case of a represented organization, this Rule prohibits
                         commtotications with a constituent oftl^ organization who stperrises, directs or
                         regplarty consults with the organisation lawyer concerning the matter or has
                         authority to obligate the orgattization wish respect to the matter or whose act or
                         ontisston in consiection with the matter mtty be Imputed to the organizationfor
                         purposes ofcivil or criminal liability. Consent ofthe organization *s lawyer is not
                         reqtdredfor communication with a former constituent If a constituent of the
                         organization is represettted in the matter by bis or her own counsel, the consent
                         by that counsel to a communication will be suffidentfor purposes ofthis Rule.
 'NY;-t»A, HJ
 .'                                                                                                Legal Balan   and Order
 Authorized b^matlonally
 "All Rlgtits Re^tyed"



                                                                                                                             7^^3419
                                                                                                                             19020924
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 27 of 66 PageID# 1106




                                                                   fOfi.

                         Compare Rule 3.4(j^,In commumcatingvdih a currentorformerconstituent ofan
                         organization, a lanyer must not use methods ofobtaining evidence that violate
                         the legalri^ts ofCte orgamzation.See Rule 4.4.
                          (8) Theprohibition on communications with a represented person only applies
                         in drcumstances where the lawyer knows that the person is infact r^resented in
                         the matter to be discussed. Tlus means that the lawyer has actual knowledge of
                         thefactofther^resentation; btOsuch actualknowledge may be Inferredfoom the
                         circumstances. See Rule 1.0(0' Tkus>    lawyer cannot evade the requirement of
                         obtairdng the consentofanaisd by dosing eyes totheobvious.
                          (9)In the event theperson with whom the lawyer communicates is not known to
                         be represented by counselin the matter, the Uxwyer^s communications are subiect
                         toRule4.3."                                                                •'


  Thank you for your attention to this matter.

                                                                           Most Sincerely and in Honor,

                                                                           Without Prejudice U.CC 1-308




                                                                                      rmo
                                                                               te Attorney and Trustee^^RtRVMa'at Law
                                                                             d the Rights <rfthe(ndjgeMuTPeDblesaiHMhe-
                                                                           Authorized Repr&attd^ and Ownerfor
                                                                           Rhashea Lynn tiamon Foreign Trust

                                                                           -Ail Rights ResVved
  cc

  Fite
  Ms.Vera Lynn Jones

  Enclosures.




 ^Nr;^A,NJ.
    ' *•.   *>.•                                                                                 Legal Balance and Order
 Authorise fntimrtionally
 "Aft Rlghti^He^efVMf'



                                                                                                             Case ID: 170503419
                                                                                                           Control No.: 19020924
                                                                                 / RLHJVlMt Law &'nie.RightSsOr|Ddigenou8i.Reople8
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 28 of 66 PageID# 1107




                                                                                  *     LynitHarmbnEi; lEaq. . .
                                                                                      C/OP.(XlKi*^
                                                                                      Philadelphia Territory, PA[19ipJ4^fecto                                                                           •pjMS'l .
                                                                                                                                               cg77
                                                                                                                                         ••;    «>• <.-'.iF ♦■<!• r'V>''*^vj,. •/ . «<««* k- .-.• ^. <(;«       AVi *>*■•■>«   - "«■'* ■ •
                                                                                                (<• ■ Hv^.-^;/!'!,; V "i'J"   V   . ..
                                                                                                       I •   4*    *          '
                                                                                                                                                                                                                                     ?3®*    I
                                                                                                     W^'
                                                                 n
                                                               o
                                                                                                                                         RLH Ma'at Law
                                                ?5
                                                                       ►-        vj
                                                                       VO        O
                                                                       O         Ui
                                                                       to        o
                                                                       O         OJ
                                                                       \o        ^
                                                                       to        ^
                                                                                                                                                                                                                                                 I
                                                                       4^        VO
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 29 of 66 PageID# 1108




                                  m


                                         The

                                         DISCIPUNARYBOAKD
                                               St^reme Court €ffPennsylvania
 Harmon,Rhashea Lynn
Public bifonnation

Attorney ID; 312859
Current Status: Administrative Suspension
Date of Admission: 3/16^012
Law Firm: RLH Maat Law Rights ofthe indigenous Peoples Office
Other Organization:
Address: RLH MAAT LAW OFFiCE
P.O. BOX 7446
PHILADELPHIA Pennsylvania 19101
Country: United States
Telephone:(267^ 312-732?
Fax:(888)696-0367
County: Philadelphia
District: District 1

Professional Liability Insurance: I do not maintain professional liability
insurance pursuant to fte provisions of Rule of Professional Conduct 1.4(c)
but I do have private clients and/or possible exposure to malpractice actions.




                                                                               Case ID: 170503419
                                                                             Control No.: 19020924
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 30 of 66 PageID# 1109
     Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 31 of 66 PageID# 1110


                                                       III!
           All Commercial Transactions and Trade and Notes are Backed by Indigenous Specie
                          Guale Yamassee Siq>reine Court Administradon
                              Office ofSl^>Ieme CourtAdministFator

                                   Fhoue and Fax: 1.833.482.5333



                                                   June 26,2019


 Mr.Thomas Clewley
 Admimstrative Manager,United States District Court
 v^astem District ofPennsylvania
 601 Markef>S^et ...
 Philadelphia,-^ennsyivania[19106]                                                      • •
 SENTV|\U.S>RS...^i \                                                                  /
 Uniform Postal Union Treaty Enforced                             H--..'v

                                                  t"          1       /M .'it     J'
                               RE:         MATRIX FINANCIAL vs. McCloud et al
                                           First Judicial Derivative Docket: 170503419 ^
                                     •'I. e
                                       I
 Greetings:

 This correspondence concerns the above referenced matter and the continued and ongoing international
 human rights violations and constitutional violations. Through numerous pleadings filed and responded
 in the matter above the First Judicial District ofPennsylvania, Court ofCommon Pleas ofPhiladelphia
 Coimty's agents,officials and officers have continuously ignored Tribal Constitutional and International
 Human Rights ofGuale Yamassee Nationals and Guale Yamassee NationaPs ChiefJuris Consul.
                         I

 On May 22,2019, a hearing was held within your Jurisdiction involving our Nationals and Chief Juris
 Consul, for the Guale Yamassee Nation, ^ecially visited. Official documents, authorized by Chief
 Black-Hawk was presented to Paula A.Patrick were ignored and returned to ChiefJuris Consul Rhashea
 Lynn Harmon El. Further, a document presented to Paula A. Patrick, by Agent Michael S. Bomstein,
 was executed without Chief Juns Consul receiving a copy or having an opportunity to object. Here,
 Paula A.Patrick exhibited extreme bias and prejudice against Guale Yamassee*s interest.
 On June 21,2019,'^Notice ofAttachment"for a "Trial" listed for July i8,2019 in room 253 in City Hall,
Philadelphia, PA beginning at 930 A.M was received by Nationals of Guale Yamassee involved in the
above referenced derivative docket and represented by Guale Yamassee's National and Chief Consul
Rhashea Lynn Harmon El.

Since, notifying allative Foreign Agents operating as Attorneys:

               MICHAEL S BOMSTEIN,ESQ.                            BRANDON R GAMBLE,ESQ.

V'
^                            Non-TirmsfeiTRbk Bond ofGuale Vawassee Nation,
                                            Copyright© 2019
 Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 32 of 66 PageID# 1111


                                                 ■III il
          All Commercial Transactions and Trade and Notes are Backed by Indigenous Specie
                 CHRISTOPHER A REESE. ESQ.                   PETER WARPNER, ESQ.
                 VLADIMIR PALMA, ESQ.                        MICHAEL PELLEGRINO, ESQ.
                 ANDREW K STUTZMAN, ESQ.                     JENNIE SHNAYDER, ESQ.
                 DAVID A CRAMER, ESQ.                        ABIGAIL BRUNNER, ESQ.

All have failed to communicate with our Guale Yamassee Chief Juris Consul.

The May 22,2019 "hearing" was witnessed by Guale Yamassee Diplomat Nanye Amir El, who reported
the matter to Supreme Grand Chief Black-Hawk Thunderbird of Mund Bareefan Clan/Indigenous Native
American Association of Nations (MBC/INAAN), hereinafter referred to as ("Chief Black-Hawk").
Please see his attached correspondence. Should a certified bonded copy be required by your office, a
formal request can be made by an Official of die United States or by contacting the United States
Department of State.

Additionally, wee are aware of the United States' agencies and agents, operating on their behalf, intent
to curtail and cease matters coming before their Jurisdictional Courts, wherein the foreign agents are
asserting that many individuals allegedly lack international political authority to claim their indigenous
status et cetera. Wee have attached a copy of a Transactional Communication regarding a previous
matter involving one of our Nationals that again required the commercial involvement through
correspondence of Chief Black-Hawk. Again, should a certified bonded copy be required by your
office, a formal request can be made by an Official of the United States contacting Guale Yamassee
Chief Juris Consul, Rhashea Lynn Harmon El, or by contacting the United States D^artment of State
who is competently aware of our Government Status and International Recognition. ,:-

Wee, presume that since your agents have taken issue with our Chief Juris Consul, being a former
member with the BAR, that you would feel more comfortable contacting the United States Department
of State, who is carbon copied on this transaction.            /

Additionally, enclosed you will find an ORDER received and filed with this office 17.06.2019, from the
Guale Yamassee Sui Juris Supreme Consular Court ORDERING and APPROVING a LIEN be placed
on ALLATITVE FOREIGN AGENTS' Bonds and Attorney BAR Derivatives, involved in the above
matter. The Kens shall be filed against the bonds of all foreign agents involved in the above referenced
matter within 72 hours and registered internationally as per the enclosed ORDER.

Wee, Guale Yamassee Nation, through our government are currently engaged in negotiations with your
government. The continued disrespect by your foreign agents operating on behalf of the United States'
Foreign Entities is a violation of the Full Faith and Credit Agreement and International Comity with the
United States.                                                        ->, •




                          .Noft'Trsuasferrablc Bond of GuaJc Yamassee Nadoa.
                                             Copyright© 2019
 Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 33 of 66 PageID# 1112


                                           Ill
          AH Commercial Transactions and Trade and Notes are Backed by Indigenous Specie
Thank you for your receipt and acknowledgement of this intemational communications commercial
matter.


                                                                  Submitted,
                                                                                              /

                                                                  Gent!i^^pH5r TBCmder Bolt
                                                                  ChiefAdm^strative OiSicer
                                                                  All RigtiiS Reserved
                                                                      /'


United States D^'ar^eht ofJustice(Office oflnte^qtion^Affdi^)
Lisette Shirdan'Harris                    , "     , \r ''• \
Paula A.Patrick                          v ,.          •h'; V
United States Marshals                   t-
                                                  I   t.v. • •.   i
Guale Yamassee Compliance Department
Guale Yamassee Marshals
Department ofState

End ofBonded Note                  .. ./
Allative Nationals herein mentionedare bonded and backed byIndigenous Specie,




                         .Nou'TrsnsfciTAble Baud ofGuale Yamassee Nadon.
                                        Copyright© 2019
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 34 of 66 PageID# 1113


                                                         —k

                W(te 0naU ^amsaiee ^ni ^nnss Condttlor Court


  Guale Yamassee Chief Consul Office, and
  Diplomat Nanya Amir El,and                                      EMERGENCY MOTION
  McCloud and Jones, Nationals Sul Juris                          FOR REVIEW AND RELIEF
                             Plaintiffs,
                                                                  Spring Term
  Vs.                                                             Filed:03062019
  The Court of Common Pleas, Philadelphia County
  And                                                             Docket:03062019
  Matrix Financial Services Corporation
  And
  Agents d/b/a
  Attorneys for Matrix Financial Services
  Corporation
                                  Foreign Respondents.

                                       SPECIAL ORDER SUA SPONTE




  AND NOW,upon REVIEW ofthe file presented by Plaintiffs occurring before the Court of Common Pleas
  Philadelphia County since 2017 Docketed as: 170503419, operating within the jurisdiction of the United
  States of America,en North America, and

  Upon EMERGENCY MOTION submitted subsequent events occurring on May 22, 2019 Involving Guale
  Yamassee ChiefJuris Consul Rhashea Lynn Harmon El, and Witnessed by Guale Yamassee Diplomat Nanya
  Amir El, wherein The Philadelphia Court of Common Pleas (by Charter), held a hearing violating Guale
  Yamassee Organic Constitution and Representation of Guale Yamassee Juris Consul on behalf of Guale
  Yamassee Nationals Right to Representation,and

  THEREFORE,WEE,GRANT Plaintiffs' EMERGENCY MOTION and

  Through SUA SPONTE ORDER under Guale Yamassee Nation's Constitutional Right incorporating The
  Rights ofIndigenous Peoples and International Human Rights Laws to protect Its Nationals and this Court's
  Constitutional Authority to uphold the Guale Yamassee Nation's Constitution and uphold Justice through
  enforcement of The Rights of Indigenous Peoples Individually and Collectively,
  WEE, AUTHORIZE through this ORDER, Plaintiffs to file Liens and Attachments of derivative accounts
  against a Native foreign agents.

  Notice of this SUA SPONTE ORDER shall be forwarded to allative Foreign Respondents a                Ited
  States Department of Justice and the internal Revenue Service as per International co



                                                                 Supreme Juris O


                                             Copyright®2019
                            Non-Trnnsfhrp.hlc Bond ofGuale Yamassee Nadou
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 35 of 66 PageID# 1114
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 36 of 66 PageID# 1115



                  k of the Supreme Grand Chief Black-Hawk H.Thunderbird of Mund Bareefen
                  n/lndlgenous Native American Association of Nations(mbc/inaan)


                                                                                Date 5/23/2019

                    With regard Yamassee Credentials, Documentation
                                      and the Issue offraud;

  Our Govemment, it's official Departments, ifs officiai representatives and instruments
  e.g. ids, licenses, plates, trusts etc. are currently issued to our staff and families in
  accord with October 1", 2004 Certification issued in The Commonwealth of
  Pennsylvania (Color copy enclosed) which Is supported by our constructive business
  agreement made between the "United States" and said "MBC/INAAN Govemmenf, via
  "The United States Department of State", date Februarv 115i. 2004. in accord with our
  tribal policies and the policies of the United States Department of State. This said
  agreement can be verified through the Guale/Yamassee DARTS data base; and the
  "DARTS" data base at the US Department of State Authentication office. (Document
  Authentication Retrieval and Tracking System)

  2 FAM 1291.5 Processing (TL: GEN-313; 08-18-2004)(The United States
 FOREIGN AND DOMESTIC AFFAIRS MANUEL = FAM)

                 The Authentications Office tracks all correspondence and
                 documents through the Document Authentication, Retrieval,
                 and Tracking Systems(DARTS). A case service number is
                 assigned to ail requests received in the Authentications
                 Office. This service number appears on all authentication
                 certificates and tracks ail aspects of the authentication
                 process, as welt as fees collected, and is used as an
                 effective method for the Authentications Office's internal
                 control process.

  Note; DARTS= Data Authentication Retrieval and Tracking System. .
  There has been some question made with regard to public policy.
  2 FAM 1291.2 Scope and Policy(TL: GEN-313;08-18-2004)
                 a. The Authentications Office authenticates a variety of
                    documents from commercial organizations, private
                    citizens, and officials of Federal and State
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 37 of 66 PageID# 1116



                      k of the Supreme Grand Chief Black-Hawk H.Thunderbird of Mund Bareefan
                      n/lndigenous Native American Association of Nations(mbc/inaan)

                         governments. Documents Include, but are not limited
                         to, company bylaws, powers of attomey, trademark,
                         diplomas, treaties, warrants, extraditions, agreements,
                         certificates of good standing, and courier letters.
                    b. It will not authenticate documents that are contrary to
                    public policy or are for an Improper or unlawful purpose
                    (see 22 CFR 131.1).
                    PART 131^ERTIFICATES OF AUTHENTICATION
                    Title 22: Foreign Relations
  All non-judicial records or books kept in any public office of any State, Territory, or
  Possession of the United States, or copies thereof, shall be proved or admitted in any
  court or office In any other State, Territory, or Possession by the attestation of the
  custodian of such records or books,and the seal of his office annexed, if there be a
  seal, together with a certificate of a judge of a court of record of the county, parish, or
  district In which such office may be kept, or of the Govemor,or secretary of state, the
  chancellor or keeper of the great seal, of the State, Territory, or Possession that the
  said attestation is in due form and by the proper officers.
  I have also attached a certified original copy of the October 12,2004 letter "final
  confirmation" reference #06000529 issued from the Authentication Office of the US
  Department of State, clarifying quote...

          "the statement on our certificates "full faith and credlf is in acknowledgment of
          the States certificate to the document and has sufficient legal value through
          State and Federal sevels for use in other countries and in this country.-(coior
          copies supplied by our executive offices)


  Treatment of this type notification to "all" the tribunals and public offices of the United
  States,"and of the several States", is outlined in chapter 2 section 113 of the USC. i
  respectfully refer to a review of UNITED STATES Code Title 1


          "The edition of the laws and treaties of the United States, published by Little and
          Brown, and the publications in slip or pamphlet form of the laws of the United
          States issued under the authority of the Archivist of the United States, and the
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 38 of 66 PageID# 1117



                k of the Supreme Grand Chief Black-Hawk H.Thunderbird of Mund Bareefan
                n/indigenous Native American Association of Nations(mbc/inaan)

        Treaties and Other International Acts Series issued under the authonty of the
        Secretary of State shall be competent evidence of the several public and private
        Acts of Congress, and of the treaties, international agreements other than
        treaties, and proclamations by the President of such treaties and Intemational
        agreements other than treaties, as the case may be, therein contained, In all the
        courts of law and equity and of maritime jurisdiction, and In ail the tribunals and
        public offices of the United States, and of the several States, without any further
        proof or authentication thereof."
  "All non<judicial records or books kept in any public office of any State, Territory,
  or Possession of the United States, or copies thereof, shall be proved or admitted
  in any court or office in any other State, Territory, or Possession by the
  attestation of the custodian of such records or books,and the seal of his office
  annexed, if there be a seal, together with a certificate of a judge of a court of
  record of the county, parish, or district in which such office may be kept, or of the
  Governor, or secretary of state,the chancellor or keeper ofthe great seal, of the
  State, Territory, or Possession that the said attestation is In due form and by the
  proper officers".     LItUe and Brown



                                                                          SGA Black H.Thunderbird
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 39 of 66 PageID# 1118




              he Desk of the Supreme grand Chief Mund Bareefan Clanlndigenous Native American
              n of Nations, Original, Guale,Yamassee, Mechica,Creek,Seminoie,Shushuni, Washitaw,
                       Comanche,et,al;U.S. AUTHENTICATION date 2/11/ 2004


            With Regard to the Mund Bareefan Clan/lndfgenous Native American
                                     Association of Nations

  To whom it may concem;                                                           5/23/2017

   I am Supreme Grand Chief Black-Hawk H. Thunderbird, of Mund Bareefan Clan-
   Indigenous Native American Association of Nations. Mund Bareefan Is pronounced MT.
  Arafat in English (Hereinafter MBC/INAAN),


                              STATE ACKNOWLEDGEMENT
  October 1**, 2004 The Commonwealth of Pennsylvania issued its Commonwealth/State
  Certification to the Mund Bareefan Clan-Indigenous Native American Association of
  Nations, which then called MT.'Arafat Embassy Clan. MT.'Arafat is the English
  equivalent of Mund Bareefan.

                            FEDERAL ACKNOWLEDGEMENT
  Federal acknowiedaement was established on February 11,2004, the Authentication
  office for The U.S. Department of State annexed authenticated documents,
  instruments and text of MBCG-INAAN on behalf of The United States in accord with...
  our authenticated agreement with the United States of February 11,2004, is supported
  by...
  The MBC/INAAN Constitution,
  The MBC/INAAN CODE ANNOTATED
  The Constitution of the United States of America,^
  Treaty and federal Indian law
  The Hague Convention for Abolishing the Requirement of Legalization for Foreign
  Public:
   Federal Rules of Civil Procedure)and Rule 902
  Federal Rules of Evidence), Documents." TIAS 10072: 33 U.S.T. 883. 527 U.N.T.S.
  189. 28 U.S.C. 1739...

  On October 12, 2004, we also received a written confirmation letter, reference from
  the Authentication office stating in part...

  Ihe statement on our certificates "full faith and credif is in acknowledgment of the
  States certificate to the document and has sufficient legal value through State and
  Federal sevels for use in other countries and In this country."

  This letter is addressed to, Sean Henry-Bey, during his tenure as an official at our At-
  slk Hata Village, In the Macon Georgia area. Informing him that he did not have to re-
  apply (Color copy enclosed).
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 40 of 66 PageID# 1119




              the Desk of the Supreme grand Chief Mund Bareefan Clanlndlgenous Native American
              on of Nations,Original,6uaie,Yamassee, Mechica, Creek,Semlnole,Shushuni,Washltaw,
                          Comanche,et,ai;U.S. AUTHENTICATION date 2/11/ 2004


  The following states have also annexed authenticated documents, Instruments and text
  of MBC/INAAN, and have supplied their states endorsements. On May 21ts 2008 the
  State of New York issued authentication to MBC/INAAN. October I®*, 2004 The
  Commonwealth of Pennsylvania issued Apostille on November 4, 2004, The State of
  New Jersey issued Apostille certificate; on November 12"* , 2004; The State of
  Maryland, issued Apostille certificate; on November 18°^ The State of Delaware, has
  issued its certificate , authentication on December 2'^, 2004. The State of South
  Carolina issued Its Apostille certificate, on January 9"^ 2009. The State of Florida issued
  Apostille certificate     on February 25"^ 2010 The Commonwealth of Virginia, issued
  Apostille certificate The Great State of California issued its Apostiille
                                                         Grand Chief Black-Hawk Thunderbird


   Brief in Support presented to, and certified by the US Department                   of State,
             for the completion of the authentication with the United State et al.

  The Yamassee Native American Govemment; MT. 'Arafat Embassy, (hereinafter
  (MBC/INAAN) and "we") as do Other Govemments and their Embassies require the U.S.
  Department of State to authenticate documents to be used In the United States of
  America for said documents to be considered legal.              Yamassee Native American
  Govemment Representatives/Diplomats are not limited to or required to carrv US
  governmental or anv other foreign govemments issued licensino. such as but not limited
  to: apostliles. diplomas, birth certificates, passports, marriage licenses, driver's
  licenses, vehicle registration plates and so on. Diplomats of the Yamassee Native
  American Government "MT. '/Vrafat Embassy" are being Inconvenienced by US
  Governmental and private employees.             Yamassee Native American Govemment
  Officials and MT. 'Arafat Embassy Personnel carry very specific identification papers
  which are recorded with our data base at the ISMRS and all of the other agencies
  required by the US State Department for the authentication process to be complete.
  Diplomatic papers are used by/for Yamassee Govemment Officials, their immediate
  families and consul attaches only. For your convenience and examination there is a
  single sample/copy of our ID. passport/travel papers and conveyance plate with this
  correspondence. Conveyance plates are numbered and issued to Individual Diplomats.
  The ISMRS branch of MT. 'Arafat Is willing to contract with one of your agencies to
  manufacture the plates to our specifications at a reasonable cost. Specifications are as
  follows:


  All plate numbers will fall within NA      109 -A, THRU NA       9999-A. The first number to
  be used, is NA      109-A. Alphabetical prefix for Native American (NA) is displayed on
  All plates. Please use this information for the education of
  all USA Govemment/Corporate Officials, and all other Govemments and Agents
  thereof. Make Notice of this fact; this is not a request for Authorization, but for
  Authentication. This Is a clear honest communication of our intent towards co-operation
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 41 of 66 PageID# 1120




               le Desk of the Supreme grand Chief Mund Bareefan ClanJndigenous Native American
              n of Nations, Original,6uale,Yamassee, Mechica,Creek,Seminole,ShushunI,Washltaw,
                        Comanche,et,al;U.S. AUTHENTICATION date 2/11/ 2004


   and for the protection of both the Yamassee Native American Government, and the US
   Government. The documents Including our passports will be used in the United States
   of America and when necessary, intemationally.
   The Yamassee Declaration of Independence "In part... 2. "I Declare that... My Tribal
   Roots: Guale, Yamassee, Original Cherokee, Seminole, Creek, Shushuni, Washlta
   Mound Builders"...(taken from Constitution Of The MBC/IN/\AN).
          To Any Other Peoples And Nations, Inclusive Of The United States,
   Know That To Violate Our Constitution Is To Violate The Declaration Of The Rights Of
   Indigenous Peoples" E/Cn.4/sub.2/1994/2/Add.1 (1994) Part VII /Vticle 31& 36, Drafted
   By The Working Groups At Its 11"^ Session and The Indigenous Peoples Earth Charter
   Which Was Adopted At The Kari Oca Conference, 25-30 May 1992 United Nations" and
   ratified by the United Nations 1 n 20082q.
               'The Of Bill of Rights Of MBC/INAAN Indigenous Peoples"
                                            Article 31
  Indigenous people, as a specific form of exercising their right to self-determination, have
  the right to autonomy or self-government in matters relating to their intemal and local
  affairs, Including culture, religion,
  education, welfare, economics activities, land and resourced, management,
  environment and entry by non-members, as well as ways and means for financing these
   autonomous functions."

               "The Of Bill of Rights Of MBC/INAAN Indigenous Peoples"
                                            Article 36
  "Indigenous people have the right to the recognition, observance and enforcement of
  treaties, agreements and other constructive arrangements concluded with States or
   their successor, according to their original sprit
   of intent, and to have States honor and respect such treaties, agreements and other
   constructive arrangements. Conflicts and disputes which cannot otherwise be settled
   should be submitted to competent intemational bodies agreed to by all parties
   concemed."...
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 42 of 66 PageID# 1121
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 43 of 66 PageID# 1122

                               NOTICE OF AUDIT


Guale Yamassee Audit and Compliance Oifice
P.O. Box 19835
Philadelphia, Pennsylvania [19143]

                                                                       DATE:
                                                                   08.08.2019

                                                       ACCOUNT NUMBER:


                                               DATE OF ORIGINAL REQUEST:
                                                                  08.09.2019:

                                                REQUIRED RESPONSE DATE:
                                                                   08.12.2019


                                                      POINT OF CONTACT:
                                                     Compliance Officer Listed

                                                        CONTACT HOURS:
                                                                   M-TR 9-4


                                             CONTACT TELEPHONE NUMBER:
                                                               1.833.482.5333


                                                   CONTACT FAX NUMBER;
                                                               1.833.482.5333
       Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 44 of 66 PageID# 1123



    MARKC.CHRISTIE
     COMMISSIONER                                                                                                             JOEL H.PECK
                                                                                                                        CLERK OF THE COMMISSION
JUDITH WILLIAMS JA6DMANN                                                                                                      P.O. BOX 1107
     COMMISSIONER                                                                                                      RICHMOND.VIRGINIA 23218.1197

    PATRICIA L WEST
     COMMISSIONER

                                            STATE CORPORATION COMMISSION

                                                           Office ofthe Clerk

                                                            August 14,2019


        Mr. White Owl,Compliance Officer
        Guale Yamassee Audit and Compliance Office
       P. O.Box 19835
       Philadelphia,Pennsylvania 19143

       Dear Mr. Owl:

                The enclosed document, directed to The Office ofthe United Nations, High
       Commissioner for Human Rights, Geneva,Switzerland, was delivered to the State Corporation
       Commission recently. The document is captioned "Re:Notice ofAudit," but there is no
       explanation why the document was sent to the SCC.

               To the best of my knowledge,the document is not one that is required or permitted to be
       iiled with the CommissioiL Consequently,the document is returned herewith.

                                                       Sincerely,


                                                       JdeWH. Peck
                                                       Clerk ofthe Commission




       JHP/dmm



       Enclosure




                                     Tyior Building,1300 East Main Strost, Richmond. VA 23219^630
                      Ctorfc'a Offico(804)074.0733 or TOLL-FREE IN VIRGINIA 1.066.722.3661 www.flee.vlrolnla.nov/elk
                                        Visit httos://accofna.acc.vlfolnteLaov to view online services
      Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 45 of 66 PageID# 1124


                                                                                                                         ill
                i         ni: nr,:                                     '■ !         lj.il /' 'f'          J' •" S .V/V




                             GUALE YAMASSEE MBC/INAAN
                      AUDITING AND COMPLIANCE OFFICE
                                     Compenforcer@GualeYamassceCourt.org
                                                     Phone/Fax: 1.833.482.S333

               "Notice to Principal is Notice to Agent; Notice to Agent is Notice to Principal*"
                                                       August 8,2019 GC
             Fixed Leo 416' Moon Sagittarius, Era of Aquarius, Saturn and Pluto Capricorn

The Office of the United Nations
 High Commissioner for Human Rights (OHCHR)
 Palais des Nations
CH-1211 Geneva 10, Switzerland
SENT VIA UNITED STATES POSTAL SERVICE (U.S.P.S.)
Uniform Postal Union Tk^ty Effective

                                         RE:           NOTICE OF AUDIT
Greetings:                                             ——
This international transmittal NOTICE is sent to you through the approved international Postal Service
by certified mail as well as electronically.

Our office has received a Judicial Notice from the Guale Yamassee Sui Juris Court regarding numerous
Treaty violations and international human rights violations occurring against Indigenous People.
We have reviewed the file and have looked into the matter and have found the Judicial Notice to be
substantiallYcredible.

Take NOTICE that this international transmittal provides you with the opportunity to cure any defects,
breaches, or violations as per the terms of our Treaties with you.
Should you, as Principal or Agents of the Principal, wish to resolve the matters, you can contact us within
72 hours as per international conrunercial laws and protocols.

Your failure, refusal, or tacit acquiescence shall result in our office proceeding with our international audit
and compliance investigation.

All transactional communications shall be in writing and may be forwarded to;


                                     iff !.'•/: fi       /f-J.'Ui .'»/ ( tIHIJ; }        • A/t/i'Vi,...
                                                       Copyri^t©2019
                                AH Imcmaliohaf and National Rights Reserved
      Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 46 of 66 PageID# 1125


                                                                                           iii
                                                                •n •>   </. i




State Corporation Commission
Provost Marshal Department
Airbus Group,Inc.
Airbus France




l.-f'.t' III lUnid.'i!   hny'isrd l.\            Si'/i ir




                                                                                    ^ %   g-O^-HoCj




                                                 Copyiigiit®2019
                                   All Inicmaiional and Naiionai Rights Rcscr\'cd
                                    Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 47 of 66 PageID# 1126




IMONWEAtTH OF VIRGINIA
:ORPORATION COMMISSION
1197.RICHMOND VIRGINIA 232IS-I197                                                   im     02       $ OOO.gKf
                                                                                           '0003G5S63AOG 15.2019




                                              Mr. White Owl, Compiia'3ce Officer
                                              Guale Yamassee Audit and Compliance Office
                                              P.0. Box 19835
                                               Phiiadelphia, Pennsylvania 19143




                                            13123^^835 B0O2
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 48 of 66 PageID# 1127




                                   '■'Si---
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 49 of 66 PageID# 1128


                                                                              DEPARTMENT OF RECORDS
              CITY OF PHILADELPHIA                                            160 City Hail, Philadeiphia, PA 19107
                                                                              215-686-2290
                                                                              Mmn\\phUa,govArecords
                                                                              James P. Leonard, Esq., Commissioner


  MCCLOUD MAY E
  1361 3 46TH ST                                                               November 14,2019
  PHILADELPHIA PA         19143-3827


                                                                  Document #: 53576571
                                                                   Type/Tipo: DEED / ESCRITURA
                                                                 Date / Fecha: 10/09/2019

(Message in English & Spanish)
                                                          Name& Address/ Nombresy DomicHio:
(Mensajeen Ingl6sy Espahol)
                                                              FIELDS YUHANNA
                                                              1361 S 46TH ST
Dear Property Owner,

In order to prevent real estate fraud, the Records Department notifies the property owner when a deed or
mortgage is recorded. Recently,the document described above was recorded in the Philadelphia Records
Department.

If you are already aware ofthe recorded document and there are no problems with it, you need do
nothing further*

If you are not aware of the recorded document, you can view or obtain a copy from the Records
Department Room 154, City Hall, Monday through Friday, 8;00 AM to 4:00 PM. If necessary, you may
want to obtain the services of a private lawyer. You may contact The Lawyer Referral and Information
Service (LRIS) of the Philadelphia Bar Association, 215-238-6333, Philadelphia Legal Assistance,
215-981-3800, Community Legal Services(CLS),215-981-3700,or the SeniorLaw Center,215-988-1242.
NOTE:This new recording may impact your property for purposes of the Homestead Exemption program.
You may need to reapply to receive the Homestead Credit on your City real estate taxes. For more
information, please visit www.phila.qov/OPA/AbatementsExemptions/Paqes/Homestead.aspx or contact
the Revenue Department at 215-686-6442.

Para prevenir el fraude en bienes raices,el Departamento de Archives de la Ciudad de Filadelfia notifica al
dueho de la propledad cuando un testamento o hipoteca es archivada. Recientemente, el documento
descrito arriba fue archivado en el Departamento de Archives de Filadelfia.
Si usted ya sabe que hay un documento registrado y no hay problema con este, entonces ya no
necesHa hacer nada mas.

Si usted no esta enterado de que hay un documento registrado, puede verlo u obtener una copia en el
Departamento de Registros, Oficina 154de la Casa Alcaldia, de lunes a viernes, de 8:00 AM a 4:00 PM. Si es
necesario, podrfa querer adquirlr los servlcios de un abogado privado. Puede comunicarse con La
Referenda de Abogadosy Servicio de Informacion(The Lawyer Referral and lnformacl6n Service, LRIS) del
Colegio de Abogados de Filadelfia, 215-238-6333, Asistencia Legal de Filadelfia, 215-981-3800, Servicios
Legales de la Comunidad (Community Legal Services- CLS), 215-981-3700, o con el Centre de Leyes para
Personas Mayores,215-988-1242.

NOTA: Este registro nuevo puede ocasionar un impacto en su propledad por motives del prograrna de
Exenci6n Impositiva para Viviendas Familiares. Puede que tenga que volver a presentar una solicitud
para recibir el credito de vivienda de sus impuestos de bienes raices en la ciudad. Para obtener mas
informacion, perfavor visite www.phila.qov/OP/V/AbatementsExemptions/Pages/Homestead.aspx
o comuniquese con el Departamento de Ingresos al numero 215-686-6442.
                                                                                        82-tfiac.-l61   redMd 08/2018
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 50 of 66 PageID# 1129

       1«0CAL SECOIU)S OPPICE                                                   JJ2J SERVICE TO OBTAIN A COPY OF YOUR DEED OR
       391S-903 ttaion Dopoait Rd,                                              OTHER RECORD OF TITIE IS NOT ASSOCIATED wm
       Barrialmra* PA 17109                                                            GOVERNMENTAL AGENCY.YOUCM8^iUiNa
       Wuaai (800) 790-0721
                                                                                ■niE FROM THE COUNTY RECORDER in tuc
                                                                                COUNTY WHERE YOUR PROPERTY IS LOCATED.

          MimiitiiHiiiHBunmmi
          7050216-LR PUA2616110S DIGlT-446
                    Yuhaxina Fields                                                                             Please Respond By:
                    1361 S 4L€th St
                    Philadelphia, pa 19143                                                                      12/09/2019




                                                             LOCAL RECORDS OFFICE

                    2?^
       St by a recently    "I?!!?®*
                        recorded              ^ cn thedocument
                                 transferred title     property.tint klentlfles Vuhanna ReUs as the propertyr owner(»} of 13615 46th
                                                                                                                non»roi"oi»win
       Local Rec^ omce provides a property profile where you can find the property address, owner's name, comparable values, and
      legal description or parcel Identification number, property history, netghbcrhood demoaraphtcs, public and private schools
      report.

      Records obtained through public information show a deed was recorded In your name Yuhanna Relds on 10/9/2019 which
      Indicates your ownership and Interest In the specified property below.


                                                       PHILADELPHIA PUBUC INFORMATION

      Legal Property Addross! 19915 4fftA5t PkOatietphh PA S9S43

      Purchase or Transfer Date:               10/9/2019         Year Built:          1940     Prepsrty ID:                     27-2*16SB^

      DocNumben                                53S76571          LotSq.FI:         1146 SF     improvements:                            $0
      SateAmeunu                                       N/A       Squire Feet:       716 SF     Use Code:                              1007

      Assessed Value:                                  N/A       Pool:                 N/A     Property Type:                          SFl


     For a confplete property profile and an additional copy the only document that Identifies you as a property owner usually called deed,
     please detach coupon and return with an $S9 processing fee In the envelope provided. You will recdve your documents and report
     within 21 business days.

     Upon receipt of your processing fee, your request will be submitted for documents preparation and revlawed. If for any reason your
     request for deed and property profite cannot be obtained, your processing fee will be Immediately refunded.

     LOCAL RECORDS OFFICE IS NOT AFFILIATED VYTm THE COUNTY IN WHICH YOUR DEED IS FILED IN, NOR AFFILIATED WITH ANY
     OOVERNMENT AGENQES. THIS OFFER SERVES AS A SOUCTIING FOR SERVICES AND NOT TO BE INTERPRETED AS Bill DUE. THIS
     PRODUa OR SERVICE HAS NOT BEEN APPROVED OR ENDORSED BY ANY GOVERNMENTAL AGENCY, AND THIS OFFER IS NOT BEING
     MADE BY AN AGENa OF GOVERNMENT. THIS IS NOT A BILL THIS IS A SOUOTATION YOU ARE UNDER NO OBLIGATION TO PAY THE
     AMOUNT STATED, UNLESS YOU ACCEPT THIS OFFER.




                                                        "Pleaie itetttb coupon cmt mzB with your check**

     mmnHiMMiMmri                                                                                               COJDSi Pah261gllOS-446
                                                "V;-    ' . 'X                           1''Piplm
                                          27-2-1656-00                       $ 89.00              12/09/2019



        Yubaxmei rieldD
        1361 8 46t]l St
                                                                                                      mice cascx eAiaaxs TOt
        Philadolphla,             PA 19143
                                                                                                  LOCAL RECORDS.
     Dpfcet* cAmS tes y    neiai^ orthcn a                                                        3919-903 Union DepoDlt Rd.
        cinupmt inea»v eodrm cm      iMr.
                                                                                                 Barxiohuzg, PA 17109
     Vour Phone Numbw; f              1
     PleaK write the PROPERTY ID NO. On the tower left corner of your check.
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 51 of 66 PageID# 1130



          Local Record)Office: In the United States anyone con have accesv to the records of any Real Pnqwity. The Real Propef^ is itsually
          recorded in the County records tvhere Local Reconb Ofllce runs powerful oo'lme seaiches to find the Deed of millions ofi^Ie
          throughout The United Slates ond gathers at the some time several Characteiistics of the property such as: Property Characteristics.
          Propcfly Histoiy. Sale Loan Amount. Asacsaman and Tax Infoimation. Neathy Nrighbore. Companiblc Sale Dote, Neighbcihood                      n
          Demosrophics.Privote ond Public Schools repoits.Plat Map.end others. Those ore sent to thousands ofnew* property owners.
          Real properly is property that includes land and buildings, and anything afllxcd to the land, Real property only inctudes those
          structures that are ofllxcd to the land,not tb»e which con be rcmovrd.such os equipntent

          Real Property Records are Beneially Hied with and kepi on a county level: they originate from two major govcmmcnttd sources:
          County Rccordcf's or Counhouse osd Property(Tax)Asseuor's ofllccs.

          Properly Title rerers to a fonnol docuiueni that serves as evidence of ownership. Conveyance of the document may be icrptired In
          order to transfer owvcTBbip in the property to another pofon.Thie is distinci(hnn possession,a right that often Bccompanies owneisbip
          but is not necessarily suflictent to prove it. In many cam both possession and title may be ironsfbrred independently ofcadi otha.

          Property deeds are legal instiumcnls that are used to assign owttmhip of real pnqierty. to transfer title to the land and its
         Improvemenu such ns a house. Words uicd to oonvey pn^cfty transfer may be grant, assign,convey or warrant, but they basically oil
         do the same thing, they transfer the interest ofthe person selling the house to the person bu^^ng the house.
         Typo ef properly owneoMp:

         a)Sole Ownership: The simplest form ofprqteity owitenhip.sole ownership grants one individual complete tights over the property
         inqucstknt.

         b)Tenancy by the Eatlrettei: When a married couple purchases reol estate together, they ore granted tenancy by the entireties by
         many states. This means that each party holds oire>halfinterest in the property, but treither can di^tose ofor otherwise abridge the right
         ofthe other to the property.

         c) Tenancy In Common: This fcnn of owntisbip allows imittiple per^ie to owti n percentage of the tame pn^wtty. While the
         percentage owned may v-aiy,csch penum ha an equal right to the property during their lifetime. Ifone ofthe tenants in ccmmco dies,
         their interest in the property pases to their heirs; it does not devolve to the other tenants in common.

         d)iotot Tcnxnqr:Jofnl(cnaRO'agnecntciut lequlne thsi four conditions be nist: ownership must be receiVBd ai the same time, trvwntv
         must bold on eqnol Interest tenants must eoch be named cn the title, and all must lutvc exactly the same ri^ of possession. Unlike
         teiumts In common.Joint tenants iuivc rtgbt of survlvorsfalp: the owirenhlp ofthe ptppcny passes to tho remaining Joint tenonis In
         the evetu ofthe death ofone ofthe owners.OiteJoint tenant can btiy out another,or tcgBl pfocefdingt coo be insthuied to dlssoivx the
         joint tenancy.Ifone paitkipant sells his or her interest in the propetty to oaother person, theJoint tcnarwy is ccnvetted Into a tenancy tn
         common,and the tight ofsurvivorship it no longer valid: the other tenants have no lecoune against this action 1^ one or mote ofiheir
         number.

         ct Community Properiyt In some luie*. real estate purehated by a ituinried couple Itecomes commimity properly. Tbl* Ibmr »>r
         owneishipbasictdly creates0 condition wlicn:the rcaiesste(and odterproper^,ifoppiicabiei is owned b}* thepaititi^tip civsicii by
         the mamoge.Ifthe marriage is dissolved through dhroroe.the vtriue ofthe property must be divided between the partncis. Community
         prop^ m-mrship may give right ofsurvivenhip.csscnilaliy gh-ing the entirety ofthe prc^tcny to the surviving spouie in the event of
         death:other forms allow-dsa partttets to leave ibetr interest in the proper^-to their heirs alter they die.
        fl Tenancy in Severalf)*: Absolute and sole ownership ofpropcsty by a legal cnthy. without cotenanis.joint>teiiants,or paitners.

        DISCLAlkMERt * Local Rceords Omoe is not aflfilbted with aity State or the United States or the County Records, i ocal Rocortb
        Office b an analysis and retrieval firm thai uses multiple resources that provide supporting values, deeds and evidence that b used to
        executea propetty reports and deliver a requested deed.
        Lo^ Reconb Office b not oflUbled with the eeunty in which your deed b filed ia. nor affiinted with any governntent agendet. This !
        ofTer serves os a scliclting for services and itot to be inierpntedos bin due.
        This Servioe lo obtain a copy of your Deed or dhetreeord ofTitle b imt aiiocbted w ith any Oovenimeiual Agency. You con obtain n :
        Ccp)'ofytur Deed or other Record ofytmrThle from the County Recorder in the County where yvurpropeit)* b LocalcdThe price j
        v^es depending on each county mte.Thb product or service has not been opptttved. or endorsed Iqr any govcnnnent agency,and this i
        offer b not being mode by agency orgoveromenLTIusb not a bilLThbb a solicitation: you ere under no cbii^aiosio pay the mnount !
        stolcdL unless )iou accept ihb offlir.




                                                                   MaHing Address
        Address:

        City:                                                         State:                              I zip Code:                          ..J
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 52 of 66 PageID# 1131
     Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 53 of 66 PageID# 1132




 Matrix Financial Services Corporation                                   PHILADELPHIA COUNTY

                                                     FlaitUirr           COURT OK COMMON PLEAS

                              vs.                                        CIVIL DIVISION

May E. Mccioud                                                           NO.: 170503419
Vera L.Jones
                                                Dcfcndant(s)


                                     NOTICE OF SHERIFF'S SALE OF REAL PROPERTY


 TO:            May E. Mccioud                                                                                September 6,2019
                1361 SOUTH 46TH STREET
                PHILADELPHIA,PA 19143-3827




                Vera L. Jones
                1361 SOUTH 46TH STREET
                PHILADELPHIA,PA 19143-3827




          '•'PLEASE BE ADVISED THAT THIS FIRM IS A DEBT COLLECTOR ATTEMPTING TO COLLECT A DEBT.
             ANY INFORMATION RECEIVED WILL BE USED FOR THAT PURPOSE. IF YOU HAVE PREVIOUSLY
               RECEIVED A DISCHARGE IN BANKRUPTCY AND THIS DEBT WAS NOT REAFFIRMED,THIS
            CORRESPONDENCE IS NOT AND SHOULD NOT BE CONSTRUED TO BE AN ATTI:MPT TO COLLECT A
                             DEBT,BUT ONLY ENFORCEMENT OF A I.IEN A(;AINST PROPERTY.*"

         Your house (real estate) at 1361 Sotiih 46th Street, Philadelphia,PA 19143-3827,is scheduled to be sold at the Sherirfs
Sale on 12/03/2019 at 09:00 AM at the First District Plaza,3801 Market Street, Philadelphia, PA 19104, to enforce the court
judgment of $80,228.08 obtained by Matrix Financial Services Corporation (the mortgagee) against y«m. In the event the sale is
continued, the new date wit) be announced at the time of sale.


                                                 NOTICE OF OWNER'S RIGHTS


YOU MAY BE ABLE TO PREVENT THIS SHERIFF'S SALE

         To prevent this Sheriffs Sale, you must take immediate action:

         1. The sale will be canceled if you pay to the mortgagee the back payments, late chargc.s. costs and reasonable attorney's fees
due. To find out how much you must pay, you may call: 215-563-7000. Ex. 1230

         2. You may be able to stop the sale by filing a petition asking the Court to strike or open the judgment, if the judgment was
improperly entered. You may al.so ask the Court to postpone the sale for good cause.

         3. You may also be able to .stop the sale through other legal procecding.s.

         You may need an attorney to as.scn your rights. The.sooner you contact one,the more chance you will have of stopping the
sale.(See notice on page two on how to obtain an attorney.)
     Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 54 of 66 PageID# 1133


you MAY STILL BE ABLE TO SAVE YOUR PROPERTY AND YOU HAVE OTHER RIGHTS EVEN IF THE
SHERIFF*S SALE DOES TAKE PLAoE

         1. If ihe Sheriffs Sale is nol slopped, your property will he sold to ihe hiehcsi bidder. You may find out the price bid bv
calling 215-563-7000.

         2. You may be able to petition the Court to set aside the .sale if the bid price was grossly inadequate compared to the value of
your property.

        3. The sale will go through only if the buyer pays the Sheriff the full amount due in the sale. To find out if this has
happened, you may call 215-563-7000.

         4. If the amount due from the Buyer is nol paid to the Sheriff, you will remain the owner of the property as if the .sale never
happened.

         5. You have the right to remain in the property until the full amount due is paid to the Sheriff and the Sheriff gives a deed to
the buyer. At that time, the buyer may bring legal proceedings to evict you.

         6. You may be entitled to a share of the money paid for your house. A propo.scd schedule of distribution of the money bid
for your house will be filed by the Sheriff not later than thirty (30)days after the sale. This schedule will state who will be receiving
that money. The money will be paid out in accordance with this .schedule unless exceptions(reasons why the propo.sed distribution is
wrong) are filed within ten (ID)days after the filing of the proposed .schedule.

         7. You may also have other rights and defenses, or ways of getting your home back, if you act immediately after the sale.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT HAVE A LAWYER OR
CANNOT AFFORD ONE,GO TO OR TELEPHONE THE OFFICE LISTED BELOW TO FIND OUT WHERE YOU CAN
GET LEGAL HELP.

                                              Lawyer Rcfcrnil and Infurmallon Service
                                                   Philadelphia Bar Association
                                                          1101 Market Street
                                                              nth Floor
                                                       Philadelphia,PA 19107

                                                      Telephone (215)238-6333
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 55 of 66 PageID# 1134




                                      LEGAL DESCRIPTION


  ALL THAT CERTAIN lot or piece of ground with the buildings and improvements thereon
  erected.


  SITUATE on the Northeasterly side of46th Street at the distance of478 feet,4 inches
  Southeastward from the Southeast side of Woodland Avenue in the 27ih Ward of the City of
  Philadelphia.

  CONTAINING in front or breadth on the said 46lh Street 14 feet,4 inches and extending of that
  width in length or depth Northeastward 80 feet to a certain alley 3 feet wide.

  TOGETHER with the free and common use, right, liberty and privilege of the said alley as and
  for a passageway and watercourse at all limes hereafter, forever.


  TITLE TO SAID PREMISES IS VESTED IN MAY E. MCCLOUD AND VERA L. JONES, by
  Deed from LEON A. WOMACH AND JESSIE WOMACH,HAV, Dated 03/18/1996, Recorded
  06/28/1996, in Book JTD 27,Page 480.




  OPA Number: 272165800


  Premises Being: 1361 SOUTH 46TH STREET,PHILADELPHIA,PA 19143-3827
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 56 of 66 PageID# 1135




                                    LEGAL DESCRIPTION


  ALL THAT CERTAIN lot or piece of ground with the buildings and improvements thereon
  erected.


  SITUATE on the Northeasterly side of46th Street at the distance of478 feet,4 inches
  Southeastward from the Southeast side of Woodland Avenue in the 27th Ward of the City of
  Philadelphia.

  CONTAINING in front or breadth on the said 46th Street 14 feet,4 inches and extending of that
  width in length or depth Northeastward 80 feet to a certain alley 3 feet wide.

  TOGETHER with the free and common use, right, liberty and privilege of the said alley as and
  for a passageway and watercourse at all times hereafter, forever.


  TITLE TO SAID PREMISES IS VESTED IN MAY E. MCCLOUD AND VERA L. JONES, by
  Deed from LEON A. WOMACH AND JESSIE WOMACH,HAV, Dated 03/18/1996, Recorded
 06/28/1996, in Book JTD 27, Page 480.




  OPA Number: 272165800


 Premises Being: 1361 SOUTH 46TH STREET,PHILADELPHIA,PA 19143-3827
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 57 of 66 PageID# 1136




                                                         ^ '4m, ^ ■




                                         -,-■   ,Vyn




                                                              '\A        -■
                                                       ■'ym


                                                                              4


                                                         '<   "   i. -
    Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 58 of 66 PageID# 1137
                                                                    RE: l36lS46lhSl
                                                                   Philadelphia. PA 19143

         File Number: 1114-2164
          Auction Sale Date: 12/3/2019
          Auction Sale Time: 9:00 AM


              HMAL NdTI<is CALL IMMEDIATELY
              Stop Foreclosure Auction on your Home
                                      1-800-601-0780
                                  FUe Number: 1114-2164
                                          was obtoine.. thn.»eh pubU^^


                                                                              PRESORTED
                                                                            FIRST-CIASSMAJI
       Loss Mitigation Dept.                                                  U.S. POSTAGE
                                                                                 PAID
                                                                            SACRAMENTO,CA
                                                                             PERMIT 01827




w                 Auction Sale Date: 12/3/2019
                                                  ►MiXKDAADC 956
                               Mnv Mc Cloud
                               136*1 S 46X11 St
                               Philadelphia. PA 19143-3827
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 59 of 66 PageID# 1138


                                                                                     PRESORTED
                                                                                   P316T-CLAR8 MAIL



    Isl
      EQUAL HOUStNO
      OPPORTUNITY
                                                                                     U S POSTAGE
                                                                                        PAID
                                                                                   SACRAMENTO.CA
                                                                                    PERIAirweiT




             YOUR
          IMMEDIATE
          ATTENTION               FINAL NOTICE
                  IS
                                  Auction Sale Date: 12/3/2019
          REQUIRED
                                                               AADC 956
                                   May Mc Cloud
                                   1361 S46THSt
                                   Philadelphia, PA 19143-3827




           il:i                                                                  RE:1361S46lliSl
      Eligibility Code: N1114-0661                                         Philadelphia,PA 19143
      Auction Sale Date:12/3/2019
      Auction Sale Time:9:00 AM


                                                                                                      n


          stop Foreclosure Auction on your Home
                                              $395.00

                                          1-888-5II-0558
                                Eligibilitj' Code: N1114-0661
                                          Se Habia Espafiol

        Subjcci 10 change. Cciintn conditions apply. Information obtained througli public channels.
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 60 of 66 PageID# 1139




                                                     : -ifV    •    '-•.•rt- .". ,     :
                                                                      vr'-^-r   /   '' ■
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 61 of 66 PageID# 1140

                                          LAW OFFICE
                                                    OF
                                     BRADLY E. ALLEN
                                       771 i CASTOR AVCNUI:
                                      IMIIi.AOI-.l.t'lMA. CA 10152
                                          rhoiuOn!;-) •75-4247
                                           rax{2l5i7:>5-828.S
                                       BmaiI; lK-aluvv.4ji>vc:ri.!»>iLne!
                                   Websile: wuAv.briuJIvallcniaw.t'om
                                                             November 8, 2019
 Ms. May McCloud and
 Ms. Vera .loncs
 1361 S.46''' Street
 Philadelphia. P.a 10)43-3827

        RE:     SAVE YOUR HOME FROM SHERIFF SALE - December 3,2019

 Dear Ms. McCloud and Ms. Jones,

          I am a Bankruptcy Attorney in Philadelphia who can help you save your house from
 sheriff sale. A Sheriff Sale has been .scheduled by your moitgage company according to The
 Leual Intelliaencer, which is the daily legal paper for the city of Philadelphia.

        My office can file a Chapter 13 Bankruptcy Petition which will stop and cancel the
 Sheriff sale which has been scheduled. The Chapter 13 Petition will force the mortgage
 company to begi excepting regular monthly payments from you and the back mortgage
 payments can be paid through a five year repayment plan through the Bankruptcy Court. A
 Chapter 13 Bankruptcy can also include credit card debts, taxes, lawsuits, utilities, missed car
 payments, student loans and any other type of debts you might have.

          Please Ix- aware that you may be able to file a Chapter 13 Bankruptcy even if you
 have had a previous Bankruptcy case completed or dismissed. The Bankruptcy Code has
 classified debtor's attorneys who practice Bankruptcy Law as "Debt Relief Agencies"; and as a
 result, I am considered a ''Debt Relief Agency".

        If you have decided not to save your house, then my office can file a Chapter 7
 Bankruptcy Peti'.L. : ibr you which will wipe out the mortgage obligation, real estate taxes and
 any other credit card debts or most other types of debts you might have.

         1 have been in private practice handling bankruptcy cases for 30 years with an office in
Northeast Philadelphia. In addition, I am able to meet with you at Center city location if that is
more convenient-for you. My office also handles family law. personal injury, wills and estates,
business and real estate, and other legal matters. My fees are affordable and payments plans are
available. If you would like additional information about my legal services or a map with
directions to my office, then please visit my web site at wvvw.bradivallcnlaw.com. Please leel
free to contact me if you would like to schedule an appointment to come in to discuss a
Bankruptcy or any other legal matter.
                                                             Sincerely youns,

                                                                        BRADLY P.. ALLEN. ESQUIRE
       Case 3:21-cv-00006-MHL
Phones (800) 790-0721                         Document 3-16 Filed 01/06/21 Page 62 of 66 PageID# 1141
                                                                   TITLE FROM THE COUNTY RECORDER IN THE
                                                                   COUNTY WHERE YOUR PROPERTY IS LOCATED.



   IMIDEiBOIfflDnilllEliieEBflilM
   7050216-LR          PUA26161105 DIGIT-446
                                                                                                Please Respond By:
            Yuhanna Fields
            1361 S 46th St                                                                      12/09/2019
            Philadelphia, PA 19143




                                                   LOCAL RECORDS OFFICE

 Local Records Office provides a copy of the only document that Identifies Yuhanna Fields as the property owner(s)of 1361S 46th
 St by a recently recorded transferred title on the property.

 Local Records OfRce provides a property profile where you can find the property address, owner's name,comparable values, and
 legal desalptlon or parcel Identification number, property history, neighborhood demographics, public and private schools
 report.

 Records obtained through public information show a deed was recorded In your name Yuhanna Fields on 10/9/2019 which
 indicates your ownership and interest in the specified property below.



                                            PHILADELPHIA PUBUC INFORMATION

Legal Property Address:1361546t/i5t Philadelphia PA 19143

 Purchase or Transfer Date:           10/9/2019     Year Built:         1940   Property ID:                             27-2-1658-00

 Doc Number                           53576571      Lot Sq. Ft:      1146 SF   Improvements:                                      $0
 Sale Amount:                                N/A    Square Feet:      716 SF   Use Code:                                        1007

 Assessed Value:                             N/A    Pool:                N/A   Property Type:                                     SFl


For a confplete property profile and an additional copy the only document that identifies you as a property owner usually called deed,
please detach coupon and return with an $89 processing fee in the envelope provided. You will receive your documents and report
within 21 business days.

Upon receipt of your processing fee, your request will be submitted for documents preparation and reviewed. If for any reason your
request for deed and property profile cannot be obtained, your processing fee will be immediately refunded.


LOCAL RECORDS OFFICE IS NOT AFFILIATED WITH THE COUNTY IN WHICH YOUR DEED IS FILED IN, NOR AFFIUATED WITH ANY
GOVERNMENT AGENQES. THIS OFFER SERVES AS A SOUOTING FOR SERVICES AND NOT TO BE INTERPRETED AS BILL DUE. THIS
PRODUCT OR SERVICE HAS NOT BEEN APPROVED OR ENDORSED BY ANY GOVERNMENTAL AGENCY, AND THIS OFFER IS NOT BEING
MADE BY AN AGENCY OF GOVERNMENT. THIS IS NOT A BILL THIS IS A SOUCITATION YOU ARE UNDER NO OBUGATION TO PAY THE
AMOUNT STATED, UNLESS YOU ACCEPT THIS OFFER.
             Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 63 of 66 PageID# 1142
                                             27-2-1658-00   $ 89.00       12/09/2019


    Yuhanaa Fields
    1361 S 46th St
    Philadelphia, PA 19143                                                  KAKB CHECK PAYABLE TOt


□ Please check box 9 yeur moSBng address Is d^erera                       LOCAL RECORDS.
   and print molBng address on reverse side.
                                                                          3915-903 Union Daposit Rd.
Your Phone Numben I                      t                                Barrisburg, PA 17109
Please write the PROPERTY ID NO. On the lower left comer of your check.
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 64 of 66 PageID# 1143




                                      <i: ^.' *,t\ "                               - •"       ^        -" = V :
                                                                             '/.'a-''- .X' -                •■


                                                --%>/■-



                                             ■ a'. -i'ij'',*'^-'<
                                                                     a'                 ^     ^




                                      .. .       '    "
                                                             •: , .*V' L<• V" -• 'vr.-.
                                                           >if




                                 •                                                                          :"■ ' '     ■
                                  ., > ivVfff ri■                                                        -i-           ■■
                                                                                                                            '   i.Z- /   f




                                       ":a. "        . %            •'        '             W~~           ci-^
             'v..
                                        f                                '        . *             >,     ."s,     '■
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 65 of 66 PageID# 1144
Case 3:21-cv-00006-MHL Document 3-16 Filed 01/06/21 Page 66 of 66 PageID# 1145

                  P.O. 80X619063
                      Dallas. TX 75261-9063


 December 18, 2019

                  I
                                                                1361 S 46TH ST
 6-65S-03374-0000971-001-1-000-000-000-000                      PHILADELPHIA, PA 19143
 MAY E MCCLOUD                                                  Loan Number: 503182676
 C/0 VERA JONES
 1818SALDEN ST
 PHILADELPHIA PA 19143-5504




Dear May E McCloud:

We have performed an escrow analysis on your account. Based on that analysis, we have determined
that your escrow account has a shortage of $0.00 and an escrow balance of $2,033.13.

A shortage exists when, at the time of our escrow analysis, your escrow account balance is less than the
target starting balance for the next escrow year. If your escrow account balance Is showing negative,
there Is a deficiency.

 If you have any questions, please call us at (800)968-7700, Monday-Friday 7:30 a.m.-8 p.m. or Saturday
7.30 a.m.-4 p.m. ET.

Sincerely,

 Escrow Department




         flagstar.com               Est. »87                     Equal Mousing   Lender     Member FDIC
